Judgment of the County Court, Kings County, convicting appellant of the crime of perjury in the first degree, reversed on the facts, and new trial granted in the interests of justice. The assistant district attorney in summation departed from his usual practice of arguing on the facts and, undoubtedly without intending to arouse prejudice in the minds of the jury against the appellant, made statements which could hardly have failed to create such prejudice and lead the jury from an unbiased consideration of the main issue and of the testimony as to appellant’s prior good reputation. Nolan, P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.